Citation Nr: 0618852	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-02 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUE

Entitlement to special monthly pension (SMP) by reason of 
being in need of regular aid and attendance of another person 
or on account of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
October 1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2004 the case was remanded to the RO for 
additional development, including the acquisition of Social 
Security Administration (SSA) records and private medical 
records.  These documents have been obtained and have been 
made a part of the record.

FINDINGS OF FACT

1.  The veteran does not have a disability that is rated at 
100 percent.

2.  The veteran is not unable to dress or undress herself, or 
keep herself ordinarily clean and presentable; does not 
require frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid; is not unable to feed 
herself; is not unable to attend to the wants of nature; and 
is not incapacitated by a physical or mental disorder which 
requires care or assistance on a regular basis to protect her 
from hazards or dangers incident to her daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension by reason of the 
need for regular aid and attendance or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1110, 1502(b), 
1521 (West 2002); 38 C.F.R. §§ 3.159, 3.314(b)(3), 3.351, 
3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  An increased pension may be made to a 
veteran by reason of the veteran's need for aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. §§ 
3.350(b)(3), 3.351(a) (1).  The need for aid and attendance 
means being helpless or nearly so helpless as to require the 
aid and attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b).  

A veteran will be considered to be in need of regular aid and 
attendance if he is unable to dress or undress himself, or to 
keep himself ordinarily clean and presentable; if he requires 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); if he is unable to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; if he is unable to attend to the wants of nature; 
or if he is incapacitated by a physical or mental disorder 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.351(b), 38 C.F.R. § 
3.352(a).

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c).

In the case of a veteran entitled to a pension who does not 
qualify for an increased pension based on the need of regular 
aid and attendance, an increase in the rate of pension is 
authorized if in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, the veteran has additional disabilities 
independently ratable at 60 percent or more or is permanently 
housebound.  The term "housebound" means substantially 
confined to his dwelling and the immediate premises.  
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  


Factual Background.  The veteran served during the Vietnam 
Conflict.  She currently receives a pension for non service-
connected disabilities with a total evaluation of 80 percent.  

VA treatment records dating from May 2001 to May 2005 
indicate that the veteran suffers from post-traumatic service 
disorder (PTSD), described as stable.  She has also been 
diagnosed with panic disorder with agoraphobia, which is 
stabilized with medication.  Therapy notes reflect a global 
assessment of functioning (GAF) of 47 (See AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994))(DSM IV); however, the veteran is described as 
oriented with clear cognition, good judgment, and good 
insight.  VA psychiatrists report that the veteran is 
"cooperative and pleasant; her speech is coherent and 
relevant; her mood is euthymic; [and] her affect is bright."  
Treatment notes dated in May 2005 advise that the veteran 
does not overuse her medications, and understands the 
"benefits and side effects of medication with no barrier in 
communication."

VA and private records from Doctor's Memorial Hospital also 
reflect complaints of chest pain; however, an 
electrocardiogram done in June 2004 showed her heart to be 
normal, with no murmurs, gallops, or rubs.  

In addition to chest pain and psychiatric complaints the 
veteran complains at times of headaches (about once per 
month), back pain, and joint pain; however, x-rays and 
magnetic resonance imaging studies taken in May and August 
2001 of the left shoulder and left hip revealed minimal 
degenerative changes.  In addition, radiology testing of the 
lumbar spine showed no more than moderate degenerative 
changes.  Treatment notes also reflect that the veteran's 
headaches are resolved with medication.  Overall, the veteran 
is described as "well-developed, well-nourished, alert, 
[and] in no acute distress," and her gait is described as 
steady.  

In August 2001 the veteran underwent a compensation and 
pension (C&P) examination for evaluation of her need for aid 
and attendance.  According to the examiner, the veteran had 
no difficulty walking without the assistance of another 
person, and used no mechanical aids.  Although the examiner 
recommended that the veteran receive an "at home nurse 
evaluation," this was apparently due to the veteran's 
purported inability to participate in "conservative" 
physical therapy due to "the long distances involved."  
Treatment notes dated in December 2002 indicate that the 
veteran had chosen her then living arrangements so that she 
could be near her son, ostensibly to visit her son since he 
was in prison and thus unable to visit her.  


Legal Analysis.  Despite her mental disorders, the evidence 
(including communications to the RO from the veteran) 
indicates that the veteran is alert, oriented, and coherent.  
Although a housing form purportedly completed in December 
1997 by someone at VA claims that the veteran was in need of 
a live-in aide 24/7 due to her agoraphobia, depression, and 
upcoming surgeries, this contention is not corroborated by 
the evidence.  The record contains no evidence of any surgery 
since 1997.  In fact, VA treatment records dated in March 
2001 advise that that the veteran "does not require any 
operative procedures."  In addition, treatment records dated 
in July 1998 note the veteran as having had a GAF of 59 for 
the past year, which indicates that the veteran was 
functioning quite well despite the assertions made on the 
housing form.  See DSM IV.  In any event, VA treatment notes 
dated in May 2005 document the veteran as reporting that her 
PTSD and panic disorder are under control.  The veteran also 
reports that she has a boyfriend, further undermining a 
finding for aid and attendance based on mental 
incapacitation.  

In addition, although the evidence indicates that the veteran 
at times suffers from noncardiac chest pain, headaches, back 
pain, and joint pain (which she claims limit her in her 
activities of daily living) VA treatment records dated in 
March 2001 advise that the veteran "does not require 
assistance in cleaning etc."  This is buttressed by 
emergency treatment records from Doctor's Memorial Hospital 
dated in January 2003, which advise that the veteran was 
jailed following a night out at a bar.  Also noteworthy are 
other VA treatment notes dated in March 2001, which document 
the veteran as stating that she "is able to live alone, but 
needs 'occasional' [emphasis added] assistance with cleaning, 
cooking, errands, etc."  By the veteran's own statement she 
is not incapacitated to the level prescribed by the 
regulations.  38 C.F.R. § 3.351(b), 38 C.F.R. § 3.352(a).  

Based on all of the medical and lay evidence the Board finds 
that the veteran is physically and mentally able to attend to 
her routine activities of daily living without regular aid 
and attendance.  The Board also finds the totality of the 
evidence (including recent treatment records) to be 
sufficient to decide the claim without the need for further 
examination.  38 C.F.R. § 3.159(c)(4).

As to whether the veteran is housebound, the veteran does not 
have a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities, and 
thus does not meet the first element for a finding of 
housebound.  38 C.F.R. § 3.351(d).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in October 2001, June 2003, and May 2005 essentially 
satisfied the duty to notify provisions.  Service medical 
records, private medical records, and VA treatment records 
have been obtained and made a part of the file.  The veteran 
has also been accorded an examination for evaluation of her 
need for aid and attendance.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  





ORDER

Entitlement to SMP based on the need for regular aid and 
attendance from another person or on account of being 
housebound is denied.




____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


